FILED
                            NOT FOR PUBLICATION                            DEC 06 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 12-10498
                                                      12-10509
               Plaintiff - Appellee,
                                                 D.C. Nos. 4:11-cr-02342-DCB
  v.                                                       4:11-cr-50240-DCB

JOSE GUADALUPE VASQUEZ-
CORRALES,                                        MEMORANDUM*

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       In these consolidated appeals, Jose Guadalupe Vasquez-Corrales appeals

from the 63-month sentence imposed following his guilty-plea conviction for

reentry after deportation, in violation of 8 U.S.C. § 1326; and the eight-month


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
consecutive sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      In Appeal No. 12-10498, Vasquez-Corrales contends that the district court

procedurally erred by concluding that it could not impose a below-Guidelines

sentence in the absence of a plea agreement. We review for plain error, see United

States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none.

The district court stated that it was aware of its authority to impose a below-

Guidelines sentence, but that it would not do so.

      In Appeal No. 12-10509, Vasquez-Corrales contends that the district court

improperly punished him for his underlying criminal conduct in imposing the

revocation sentence. Contrary to the government’s argument, the appeal waiver in

the partes’ agreement does not bar this claim because the district court advised

Vasquez-Corrales without qualification at the sentencing hearing that he had the

right to appeal. See United States v. Watson, 582 F.3d 974, 987 (9th Cir. 2009).

Nevertheless, Vasquez-Corrales’s claim fails. The district court did not plainly err

because the record reflects that the district court properly sanctioned Vasquez-

Corrales for his breach of the court’s trust. See United States v. Miqbel, 444 F.3d
1173, 1176, 1182 (9th Cir. 2006).

      AFFIRMED.


                                           2                          12-10498 & 12-10509